FIRST DIVISION
                            ELLINGTON, P. J.,
                      PHIPPS, P. J., and MCMILLIAN, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   August 30, 2016




In the Court of Appeals of Georgia
 A14A2119. STATE OF GEORGIA, EX REL., RALPH T.
     HUDGENS, COMMISSIONER OF INSURANCE FOR THE
     STATE OF GEORGIA v. SUN STATES INSURANCE
     GROUP, INC.
 A14A2120. REGULATORY TECHNOLOGIES, INC. v. STATE
     OF GEORGIA, EX REL., RALPH T. HUDGENS,
     COMMISSIONER OF INSURANCE FOR THE STATE OF
     GEORGIA.

      PHIPPS, Presiding Judge.

      In these two direct appeals, the State of Georgia and its agent, Regulatory

Technologies, Inc. (“Reg Tech”), challenged the denial of their motions to dismiss on

sovereign immunity grounds. We affirmed in part and reversed in part, concluding

that the trial court erred in finding that sovereign immunity was waived by the
Insurers Rehabilitation and Liquidation Act.1 On further appeal, the Supreme Court

of Georgia vacated our judgment. Noting that the collateral order doctrine does not

permit a direct appeal from the denial of a motion to dismiss based upon

governmental immunity, the Supreme Court found that we lack jurisdiction to

consider these direct appeals.2 Accordingly, because the State of Georgia and Reg

Tech failed to follow the required appellate procedure, their appeals are hereby

dismissed for lack of jurisdiction.

      Appeals dismissed. Ellington, P. J., and McMillian, J., concur.




      1
       OCGA § 33-37-1 et seq.; State of Ga. v. Sun States Ins. Group, 332 Ga. App.
197, 202 (1) (770 SE2d 43) (2015).
      2
      State of Ga., ex rel., Hudgens v. Sun States Ins. Group, ___ Ga. ___ (___
SE2d ___) (decided July 5, 2016) (citing Rivera v. Washington, 298 Ga. 770 (784
SE2d 775) (2016)).

                                        2